             Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                                     DOCKET NO.

    TOWN OF BELMONT,
                                                                 TOWN OF BELMONT’S
          Applicant,
                                                                 APPLICATION FOR
                                                                 AUTHORIZATION TO USE
    v.
                                                                 MEDICAL RECORD AT
                                                                 ADMINISTRATIVE HEARING
    JANE DOE and COMMONWEALTH OF
                                                                 PURSUANT TO 42 U.S.C. § 290dd-
    MASSACHUSETTS CIVIL SERVICE
                                                                 2(b)(2)(C)
    COMMISSION,

          Interested Parties.


I.       INTRODUCTION

         The Town of Belmont (“Town”) hereby requests that this honorable Court issue an

Order, pursuant to 42 USC § 290dd-2(b)(2)(C), permitting the Town to introduce Jane Doe’s

(“Doe”) medical record into evidence at a Civil Service Commission (“Commission”) hearing in

which Doe is appealing the Town’s decision to terminate her from her employment as a Police

Officer for the Town of Belmont Police Department. The Town’s core reason for terminating

Doe’s employment was because she was untruthful about her past history of substance use on her

application for employment. Exhibit 1 – Employment Application.

         Specifically, the Town seeks to introduce into evidence one medical record containing a

note from one of Doe’s health care providers dated March 9, 2016, which reported a history of

substance use and abuse from 2011 (“the medical record”).1 The Town is not seeking to

introduce the substance of the medical treatment received by Doe contained in the medical



1
  The Town has not attached the March 9, 2016 Medical Record to the Town’s Application. The Town will provide
the Court a copy of the Medical Record to be reviewed by the Court in camera at the Court’s request or file
electronically a redacted copy of the Medical Record at the Court’s request.

                                                      1
              Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 2 of 11




record. Rather, the Town is seeking to introduce the medical record for the limited purpose of

establishing that Doe lied on her application for employment with the Department.

       For the reasons set forth below, the Town respectfully requests that the requested Order

be issued.

II.    STATEMENT OF FACTS

       1. On January 3, 2020, James MacIsaac (“Chief”) was appointed as Chief of Police for

             the Town of Belmont.

       2. Upon appointment, he began a review of various personnel files which included a

             review of Doe’s medical file related to her 2016 injury leave pursuant to G.L. c. 41, §

             111F (“111F leave”). Upon his review of the file, Chief MacIsaac saw the 2016

             medical record which reported that Doe had a substance use (cocaine) dependency for

             which she sought treatment in 2011.

       3. The medical record was obtained by the Town pursuant to a release executed by Doe

             for the release of her medical records in relation to her 2016 on-duty injury, which

             occurred while on duty in February 2016. Exhibit 2 – Executed Release.

       4. Following his review of the medical note, Chief MacIsaac retrieved Doe’s application

             for employment, which she submitted to the Department in 2013. The first page of

             the application provided that “[f]ailure to answer any and all questions truthfully,

             accurately, or completely shall result in the applicant’s disqualification, or if

             discovered after an individual is hired, termination from employment.” Exhibit 1.

       5. Doe was asked the following question on her application:

             “Have you ever Used or Possessed any illegal drugs/narcotics? Exhibit 1.

       6. Doe answered “No” to the question. Exhibit 1.



                                                    2
    Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 3 of 11




7. Based on the information reviewed, the Chief placed Doe on administrative leave on

   July 27, 2020, and conducted an investigation. Exhibit 3- Letter dated July 27, 2020.

8. On August 27, 2020, following the completion of the investigation, the Chief notified

   Doe of his recommendation that she be terminated from her employment with the

   Town. Exhibit 4 – Letter dated August 27, 2020.

9. At that same time, on August 28, 2020, Chief MacIsaac received a letter from the

   Middlesex District Attorney’s Office advising that in all future cases involving Doe,

   the Commonwealth would be issuing a notice advising that Doe had been the subject

   of an investigation that concluded that she was untruthful on her employment

   application. Exhibit 5 – Letter dated August 28, 2020. ,

10. On October 14, 2020, a hearing was held via zoom before a Hearing Officer

   designated by Chief MacIsaac to determine whether there was just cause to terminate

   Jane Doe’s employment. At the hearing, Doe’s Counsel objected to the introduction

   of the medical record. The Hearing Officer requested that the parties brief the issue

   and submit arguments to him for purposes of making a decision.

11. By Decision dated December 11, 2020, the Hearing Officer allowed the medical

   record to be introduced finding that it was lawfully obtained by the Town pursuant to

   a release signed by Doe for her medical records in relation to her 111F leave. . He

   further found just cause for the Chief’s intended personnel action and recommended

   Doe’s termination from employment. Exhibit 6 – Decision dated December 11, 2020.

12. The Town subsequently terminated Jane Doe’s employment on December 21, 2020.

   Exhibit 7 – Notice of Termination dated December 15, 2020.




                                        3
              Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 4 of 11




        13. Doe appealed the termination of her employment to the Civil Service Commission

             pursuant to G.L. c. 31. § 43.2

        14. At a Pre-Hearing Conference held by the Commission on February 16, 2021, at which

             Doe appeared pro se, the parties presented their anticipated cases to the

             Commissioner presiding at the Conference, Christopher C. Bowman, Chair. At that

             time the medical record, and what it represented, was discussed. Mr. Bowman

             scheduled a further Status Conference to provide Doe with the opportunity to obtain

             counsel for the full hearing, which the Commission scheduled for May 18, 2021.

             Exhibit 8 - Procedural Order dated February 18, 2021.-

        15. The parties appeared for the Status Conference on April 5, 2021. At that time Doe

             had yet to retain counsel. The parties discussed their respective witness lists and the

             documents each anticipated to offer during the full hearing. As Doe continued to

             represent that she would have counsel by the date of the hearing, the Commission

             scheduled a further Status Conference to be held on Tuesday, May 4, 2021.

        16. At the May 4, Status Conference, which was attended by the Town’s Labor Counsel,

             Attorney Hammond, Mr. Bowman, and Commission Counsel, Robert Quinan, Esq.,

             Attorney Hammond objected to the Town’s use of the subject record on various

             grounds, and opposed the Town’s request of the Commission to issue a hearing

             subpoena to the health care provider who authored the 2016 medical record, along

             with other objections. The parties also discussed how the 2016 medical record




2
 Doe’s bargaining union also filed a grievance on her behalf but the grievance was dropped following Doe’s pursuit
of the appeal before the Commission.

                                                        4
               Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 5 of 11




              included notes from a 2011 medical visit that occurred prior to Doe’s employment

              with the Department.3

         17. Following the May 4, Status Conference, the parties received an e-mail from Attorney

              Quinan wherein he directed the parties to submit briefs as to its applicability of 42

              U.S.C., § 290dd 2 to Doe’s appeal and the subject medical record. The parties

              subsequently submitted briefs and appeared for a further Status Conference on

              Tuesday, May 18, 2021, before Commissioner Paul M. Stein, who had been assigned

              as the Commissioner to preside at the full evidentiary hearing. Exhibit 9 – Email from

              Quinan dated May 7, 2021.



         Following the May 18, 2021 Status Conference, Commissioner Stein issued a Procedural

Order which provided, in relevant part, that “[i]n the absence of a determination by a court of

competent jurisdiction that there is good cause to allow the [medical record] to be introduced, I

find that I would be obliged to exclude that evidence at this time on the grounds that [Doe] did

not provide an appropriate authorization compliant with the requirements of 42 USC § 290dd-2

that would permit the introduction of that evidence without a court order.” Exhibit10 –

Procedural Order issued May 18, 2021.




3
  It was explained that officers who are placed on injured on duty leave in Belmont are allowed to receive
recuperative treatment and care from their private health care providers, and the bills for those services are sent to
the Town’s third party administrator, Meditrol, for payment. Doe received treatment from her family health care
provider for her 2016 injury, and the subject record included information from a visit in 2011, with the same
provider, which pre-dated her employment,

                                                           5
            Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 6 of 11




III.   STATEMENT OF REASONS

       GOOD CAUSE EXISTS FOR THE ISSUANCE OF THE REQUESTED ORDER

       Pursuant to 42 USC § 290dd-2(b)(2), “Whether or not the patient, with respect to whom

any given record referred to in subsection (a) is maintained, gives written consent, the content of

such record may be disclosed as follows:

       (C) If authorized by an appropriate order of a court of competent jurisdiction
       granted after application showing good cause therefor, including the need to avert
       a substantial risk of death or serious bodily harm. In assessing good cause the
       court shall weigh the public interest and the need for disclosure against the injury
       to the patient, to the physician-patient relationship, and to the treatment services.”

       a.      Disclosure Is In The Public’s Interest

        The Supreme Judicial Court has held that police officers must obey the law and be

truthful in all of their official dealings, or they may face termination. City of Boston v. Boston

Police Patrolmen’s Association, 443 Mass. 813, 821 (2005) (Emphasis supplied). Massachusetts

Courts have consistently held that police officers are held to a higher standard of conduct than

other employees and citizens. See Attorney General v. McHatton, 428 Mass. 790, 793 (1999);

McIsaac v. Civil Service Commission, 38 Mass.App.Ct. 473, 477 (1995); see also Boston Police

Department v. Collins, 48 Mass.App.Ct 408, 413, cert. denied 726 N.E.2d 413 (2000) (Court

noted the “high standard of conduct required of police officers and the need . . .to respect that

standard”). The termination of police officers without any prior discipline has been upheld when

police officers have engaged in conduct that failed to meet this high standard and represented

conduct unbecoming an officer. See e.g. McIsaac, 39 Mass.App.Ct at 476 (emphasis supplied);

see also Commissioners of Civil Service v. Municipal Court of Brighton Dist., 369 Mass. 166

(1975). Furthermore, in recognizing this high standard of conduct, Massachusetts Courts have

consistently upheld the discharge of police officers, even where the inappropriate conduct



                                                 6
            Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 7 of 11




occurred while off duty. See Police Commissioner of Boston v. Civil Service Commission, 39

Mass.App.Ct. 594, 601 (1996); McIsaac, 38 Mass.App.Ct. at 475-476; Municipal Court of

Brighton Dist., 369 Mass. at 170-171.

        “An officer of the law carries the burden of being expected to comport himself or herself

in an exemplary fashion.” McIsaac, 39 Mass.App.Ct at 475. Conduct that meets the common

understanding of “improper” or “intemperate” is surely an embarrassment to a police force and,

therefore, is conduct unbecoming an officer. Id. The SJC, in reviewing Appeals Court

decisions on this issue, stated in McHatton that:

               “These cases teach a simple lesson. Police Officers must comport
               themselves in accordance with the laws that they are sworn to enforce
               and behave in a manner that brings honor and respect for rather
               than public distrust of law enforcement personnel. They are required
               to do more than refrain from indictable conduct. Police officers are not
               drafted into public service; rather they compete for their positions. In
               accepting employment by the public, they implicitly agree that they
               will not engage in conduct that calls into question their ability and
               fitness to perform their official responsibilities.”

McHatton, 428 Mass. at 793-794 (citing Police Commissioner of Boston v. Civil Service

Commission, 22 Mass.App.Ct. 364, 371 (1986)).

        Honesty is an essential requirement of all law enforcement officials:

               It is often said that an officer’s reputation is his or her most
               valuable possession. The need for ethics and integrity in law
               enforcement has never been greater. Police officers that lie
               damage more than their own reputation. They hurt the
               department’s ability to engender and maintain the trust and
               cooperation of the community. The whole concept of policing in a
               democratic society depends on the integrity of those whom we
               entrust with the power to enforce laws, search our homes, place us
               in custody, and, in the most serious cases, take our lives without
               any formal process or trial. With such awesome authority comes a
               very high level of responsibility. If the public lacks confidence in
               the agency’s ability and commitment to investigate and prosecute
               officer misconduct, there is little hope for successful partnerships
               and problem solving. . . “When officers lie, we run the risk that our

                                                    7
            Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 8 of 11




               system of justice will be compromised. If we come to tolerate or
               even expect this of the police, the very fiber of our nation of laws
               is weakened. The catastrophic long-term consequences make any
               short-term satisfaction hardly worth it. The need for honesty
               among law enforcement officers is widely recognized by the
               courts. In fact, an officer that is found guilty and disciplined for
               dishonesty may be such a liability that discharge is appropriate
               even in the absence of traditional progressive discipline or
               rehabilitation efforts (emphasis supplied).

Mass. Criminal Justice Training Council: The Chief’s Guide To Internal Affairs, p. 13-1.

        The United States Supreme Court has held that public employees must tell the truth

during departmental investigations of employee misconduct. LaChance v. Erickson, 522 U.S.

262, 265 (1998) (citing Bryson v. United States, 396 U.S. 64, 72 (1996)) (“Our legal system

provides methods for challenging the Government's right to ask questions--lying is not one of

them”). This is an especially egregious offense for a police officer for the additional reason that

prosecutors are required to supply defendants or their counsel with all information about an

officer’s dishonesty. This requirement has been clearly established for some time in both federal

and state criminal courts. Under a line of cases culminating in the 1995 Supreme Court decision

of Kyles v. Whitley, 514 U.S. 419 (1995), a prosecutor has an obligation to personally review

department discipline or personnel files and disclose to defense counsel any record of an

officer’s conviction for dishonesty. Id. at 439. This would have the effect of making such an

officer “damaged goods.” This lack of credibility could also jeopardize other officers in civil or

disciplinary cases where they must rely on said officer for corroboration.

        The cases set out above lay out the well-established, dominant, and well-defined public

policy that holds members of law enforcement to a high standard of honesty and integrity.

Officers that cannot live up to that standard disqualify themselves from public service. The

public has a material and vested interest in seeing that law enforcement agencies at all levels



                                                 8
            Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 9 of 11




employ only the most honest and truthful individuals to fill their respective ranks. That interest

would be cast aside, fully and completely, in the absence of the issuance of an order from this

Court that permits the Town to offer the medical record to the Commission to support the

Town’s decision to terminate Doe’s employment for dishonesty.

       The public would be severely prejudiced if the Town is not able to introduce the medical

record into evidence at the Commission hearing. The inability to use the medical record to

establish that Doe lied on her application, would completely undermine the Town’s case and

ability to establish just cause for the personnel action it took against her. As a result, the Town

would likely have to return Doe to employment as a police officer, despite knowing that she

could not meet the truthfulness standard expected of her. She would not be able to faithfully

perform all of the essential functions of her job as a police officer, including testifying in

criminal proceedings for actions undertaken in the performance of her duty, as her integrity and

honesty as a police officer would be contested for the duration of her employment as a law

enforcement officer.

       Finally, it is not as if the Town obtained the medical record by trick or deceptively. The

public’s interest is further strengthened by the fact that the Town received the medical record

lawfully and as permitted by Doe herself following her injury and the execution of the medical

release for medical files related to the 2016 injury.

       b.      The Public’s Interest Far Outweigh Doe’s Interests

       Doe’s interest in seeing that the medical record be kept from the Commission is wholly

self-serving. It does not serve the public’s interests and would only serve as a benefit to her and

no one else. Doe should not be able to hide such an egregious, intentional, and willful




                                                  9
              Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 10 of 11




misrepresentation. The Court should not permit her to hide behind the statute by seeking to

pretend that the prior substance use never occurred.

         Moreover, pursuant to the statute, to the extent that Doe believes the issuance of an order

would infringe upon her privacy rights, the Court can impose appropriate safeguards upon the

Commission to protect Doe’s subjective privacy interests upon granting the requested order,

while preserving the public’s interests. See 42 USC § 290dd-2(b)(2)(C). The Town is not

seeking to use the substance of the actual medical record as a basis for the personnel action.

Rather, the Town is simply using the fact that she sought treatment to establish the

misrepresentation in her application.

IV.      CONCLUSION

         WHEREFORE, the Town respectfully requests that this honorable Court grant the

Town’s application pursuant to 42 U.S.C. § 290dd-2(b)(2)(C) to be able to introduce into

evidence at the Commission’s hearing Doe’s March 9, 2016 medical record.



                                                       TOWN OF BELMONT,

                                                       By its attorneys,



                                                       Brian M. Maser (BBO# 655667)
                                                       Deborah I. Ecker (BBO# 554623)
                                                       KP Law, P.C.
                                                       101 Arch Street, 12th Floor
                                                       Boston, MA 02110
                                                       (617) 556-0007
                                                       bmaser@k-plaw.com
                                                       decker@k-plaw.com

Date: June 8, 2021
766681v2/02600/0103




                                                 10
           Case 1:21-mc-91384 Document 1 Filed 06/08/21 Page 11 of 11




                                CERTIFICATE OF SERVICE


       I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.




Date: June 8, 2021




                                               11
